DETAILED ACTION
Claims 1 through 20 originally filed 2 June 2020. By amendment received 21 September 2020; claims 21 and 22 are added. By response to restriction requirement received 13 May 2022; Invention A is elected for examination and claims 11 through 20 and 22 are withdrawn from consideration. By amendment received 19 September 2022; claims 1 through 5, 9 through 15, and 19 through 22 are amended. Claims 1 through 10 and 21 are subject to restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to the specification overcome the previous drawing objections. This argument is persuasive and the previous drawing objections are withdrawn.

Applicant argues that the amendments to the claims overcome the previous rejections made under 35 U.S.C. 112b & d. This argument is persuasive and these rejections are withdrawn.

Applicant argues that the amendments to the claims overcome the previous rejections made under 35 U.S.C. 103. This argument is persuasive. However, upon further search and consideration, new art has been located which would appear to render the amended subject matter obvious to one of ordinary skill in the art. A new rejection has been formulated below.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 8, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (Ueki, US Pub. 2008/0043793) in view of Inoue (US Pub. 2019/0123514).

Regarding claim 1, Ueki discloses, "A mesa structure disposed on a substrate" (p. [0036], [0038], and Fig. 1, pts. 12 and P).  "The mesa structure comprising a first reflector stack" (p. [0038] and Fig. 1, pts. 16 and P).  "[The mesa structure comprising] a second reflector stack" (p. [0038] and Fig. 1, pts. 22 and P).  "[The mesa structure comprising] an active region disposed between the first and second reflector stacks" (p. [0038] and Fig. 1, pts. 16, 20, 22, and P).  "A first contact layer configured to serve as an electrical signal layer and disposed at least in part on a surface of the mesa structure opposite the substrate" (p. [0039] and Fig. 1, pts. 12, 24a, and 26).  "A second contact layer configured to serve as an electrical ground and disposed at least partially around the mesa structure" (p. [0040], [0050], and Fig. 1, pts. 32 and 34).  Ueki does not explicitly disclose, "Wherein the active region is configured to cause the VCSEL to emit light having a characteristic wavelength in a wavelength range of 895 to 915 nanometers."  "Wherein the active region comprises a plurality of quantum wells each comprising InxGa(1-x)As, where x is in a range of 0.11 to 0.18."  Inoue discloses, "Wherein the active region is configured to cause the VCSEL to emit light having a characteristic wavelength in a wavelength range of 895 to 915 nanometers" (p. [0096]).  "Wherein the active region comprises a plurality of quantum wells each comprising InxGa(1-x)As, where x is in a range of 0.11 to 0.18" (p. [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Inoue.  In view of the teachings of Ueki regarding a semiconductor laser device, the alternate construction of the active layer so as to produce 910nm emission as taught by Inoue would enhance the teachings of Ueki by allowing the laser device to emit at a suitably alternate wavelength.

Regarding claim 2, Ueki does not explicitly disclose, "Wherein the active region further comprises a plurality of barriers each comprising 5 to 37% aluminum."  Inoue discloses, "Wherein the active region further comprises a plurality of barriers each comprising 5 to 37% aluminum" (p. [0096], where the optical guide layers also serve as barrier layers to the quantum wells).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Inoue for the reasons provided above regarding claim 1.  

Regarding claim 3, Ueki does not explicitly disclose, "Wherein the active region is comprised of a plurality of alternating layers of quantum wells and barriers."  "Each quantum well layer comprising (a) one or more of the plurality of quantum wells and (b) an indium gallium arsenide alloy."  "Each barrier layer comprising an aluminum gallium arsenide alloy."  Inoue discloses, "Wherein the active region is comprised of a plurality of alternating layers of quantum wells and barriers" (p. [0096], where the optical guide layers also serve as barrier layers to the quantum wells).  "Each quantum well layer comprising (a) one or more of the plurality of quantum wells and (b) an indium gallium arsenide alloy" (p. [0096]).  "Each barrier layer comprising an aluminum gallium arsenide alloy" (p. [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Inoue for the reasons provided above regarding claim 1.  

Regarding claim 4, Ueki does not explicitly disclose, "Wherein the thickness and aluminum content of each barrier layer is configured to cause the VCSEL to emit light having the characteristic wavelength."  Inoue discloses, "Wherein the thickness and aluminum content of each barrier layer is configured to cause the VCSEL to emit light having the characteristic wavelength" (p. [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Inoue for the reasons provided above regarding claim 1.  

Regarding claim 5, Ueki discloses, "Wherein each of the first and second reflector stacks is comprised of a plurality of reflector layers" (p. [0037] and Fig. 1, pts. 16 and 22).  Ueki does not explicitly disclose, "Wherein the thickness of each reflector layer is configured to cause the VCSEL to emit light having the characteristic wavelength."  Inoue discloses, "Wherein the thickness of each reflector layer is configured to cause the VCSEL to emit light having the characteristic wavelength" (p. [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Inoue for the reasons provided above regarding claim 1.  

Regarding claim 6, Ueki discloses, "Wherein each of the first and second reflector stacks is further comprised of a buffer layer bordering the active region" (p. [0037] and Fig. 1, pts. 18 and 20).  "Each buffer layer having a thickness greater than the thickness of remaining reflector layers of the plurality of reflector layers" (p. [0060], [0061], [0062], and Fig. 1, pts. 16, 18, and 22, where spacer layers 18 must be thicker than any given reflector layer in reflector stacks 16 and 22 because spacer layers 18 result in an integral multiple of wavelength thickness whereas each layer in the multilayer reflectors have only a quarter wavelength thickness).  

Regarding claim 7, Ueki discloses, "Wherein the first contact layer extends in at least a partial circular shape around an emission window of the VCSEL and has a first diameter" (p. [0039] and Fig. 1, pts. 26 and 24a).  "The second contact layer extends in an arc around the mesa structure and has a second diameter" (p. [0044] and Fig. 2A, pt. 40).  "[The second diameter is] greater than the first diameter" (p. [0044] and Fig. 2A, pts. 26 and 40).  

Regarding claim 8, the combination of Ueki and Inoue does not explicitly disclose, "Wherein the second diameter is two to four times greater than the first diameter."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative spacing of the electrodes such that the diameter of the larger electrode is between two and four times the diameter of the smaller electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 21, the combination of Ueki and Inoue does not explicitly disclose, "Wherein the characteristic wavelength is 910 nanometers."  The examiner takes Official Notice of the fact that it was known in the art to adjust the laser cavity and active medium of a semiconductor laser to achieve a desired wavelength output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the active medium and laser cavity to achieve a desired output wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Inoue and further in view of Chow et al. (Chow, US Patent 5,712,865).

Regarding claim 9, Ueki discloses, "Wherein a cavity resonance of a VCSEL cavity formed by the first and second reflector stacks" (p. [0061], where dimensioning the cavity in this manner produces resonance).  
The combination of Ueki and Inoue does not explicitly disclose, "A photoluminescence peak of the active region are detuned to below the characteristic wavelength in an instance in which the first contact layer is not conducting an electrical current and the VCSEL has a temperature below 23 degrees Celsius."  Chow discloses, "A photoluminescence peak of the active region are detuned to below the characteristic wavelength in an instance in which the first contact layer is not conducting an electrical current and the VCSEL has a temperature below 23 degrees Celsius" (col. 7, lines 5-19 and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Ueki and Inoue with the teachings of Chow.  In view of the teachings of Ueki regarding a semiconductor laser device and the teachings of Inoue regarding emission of such a laser at a particular wavelength, the further adjustment of the active layer such that the emission wavelength is detuned from the resonance wavelength when not in operation as taught by Chow would enhance the teachings of Ueki and Inoue by allowing the device to exhibit a measure of temperature insensitivity.

Regarding claim 10, the combination of Ueki and Inoue does not explicitly disclose, "Wherein the cavity resonance and the photoluminescence peak of the active region are configured to shift towards the characteristic wavelength in an instance in which the first contact layer conducts electrical current and the VCSEL increases in temperature above 23 degrees Celsius."  Chow discloses, "Wherein the cavity resonance and the photoluminescence peak of the active region are configured to shift towards the characteristic wavelength in an instance in which the first contact layer conducts electrical current and the VCSEL increases in temperature above 23 degrees Celsius" (col. 7, lines 5-19 and Fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Ueki and Inoue with the teachings of Chow for the reasons provided above regarding claim 9.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828